Order denying defendant’s motion (a) for an order under rule 106 of the Rules of Civil Practice, dismissing the complaint on the ground that it does not state facts sufficient to constitute a cause of action, or, in the alternative, (b) for an order under rule 90, Rules of Civil Practice, requiring plaintiff separately to state and number each of the causes of action attempted to be pleaded in the complaint; or also in the alternative, (c) for an order under rule 102, Rules of Civil Practice, requiring plaintiff to make the complaint more definite and certain; or further in the alternative, (d) for an order under rule 103, Rules of Civil Practice, striking out certain portions of the complaint as sham, frivolous, irrelevant and redundant, affirmed, with ten dollars costs and disbursements. Defendant’s time to answer is extended until ten days from the entry of the order hereon. No opinion. Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ., concur.